Title: To Thomas Jefferson from Henry Guegan, 9 September 1820
From: Guegan, Henry
To: Jefferson, Thomas


              Monsieur,
              Baltimore, 9 Septembre, 1820.
            Je n’ai reçu qu’aujourd’hui l’honneur de vos missives datées 27 Aout et 3 Septembre en vous répondant de suite, je m’empresse de reparer un retard causé par mon absence de Baltimore.Conformément aux dispositions de votre honorée du 27, je vous adresserai :Stephani Thesaurus linguae Graecae 5 vol. fol. vel. Bound.Je ne pensais pas qu’un de mes catalogues Grecs et Latins vous parviendrait sans que l’erreur typographique de 28 D. au lieu de 38 ne fut relevée le prix de cet ouvrage étant de 300 francs à Paris.  Je ne puis sans trop grande perte le placer à moins de $38 c’est à dire presqu’au deux tiers de sa valeur.  Je vous l’expedierai persuadé que le mérite de ce livre fera qu’il vous conviendra encore à ce prix.Vous recevrez également,Vossius Etymologicon Linguæ Latinæ fo Bound 4Longinus in Greek, with the English translation, printed in Baltimore. 
1810. price—
1 50Je n’ai plus à ma disposition Persoon Synopsis Plantarum et Xenophon Edition de Leipsie complète en 5 vol. in - 18, sans notes, ni version latine, mais je ne tarderai pas à recevoir de nouveau ces deux ouvrages.Je prendrai la liberté de joindre à l’envoi un catalogue des livres Grecs et latins les plus rares (avec prix) imprimés en Allemagne et en France et qui se trouvent à la librairie de paris avec laquelle je suis en relation directe ; j’y joindrai aussi une liste complette des classiques qui forment ma collection actuelle.Quant au paiement, il se fera à votre plaisir après la reception et la vérification des livres qui non seulement devront vous arriver en Bon état, mais encore être conformes à ceux stipulés dans votre demande.Voici les titres exacts demandés par votre lettre du 1er Septembre pour vous fixer sur les Editions Patres Græci, Patres Latini.Patrum Sanctorum Græcorum Opera polemica; A. Justini, (S.) Clementis Alexandrini (S.) Origenis; ad Edition.  Parisiensis.  recusa, græca et latine; ed. Oberthür.  Wirceburg.  1777 - - 1794.  21 Vol. in 8o  45 D./Patrum (SS.) Latinorum Opera Omnia; ed. Oberthür.  Wirceburg.  1780.  13 Vol. in 8o  28 D./Cette collection renferme :Q.  Septimii florentis Tertulliani Opera omnia2 vol.S.	 Coecilii Cypriani Opera omina (acced. varia variorum opera)M.  Minuccii felicis Octavius	2.Arnobii Afri adversus Gentes libri VII ; et Julii firmicii
materni de Errore profanarum Religionum libellus.
1.Lucii Coecilii firmiani Lactantii Opera omnia2.S.  Hilarii Opera omnia4.S. Optati Afri de Schismate Donastitarum libri VII et Alia huc 
pertinentia vetera monumenta.	
2.13Les deux ouvrages mentionnés ci-dessus sont Brochés une reliure soignée couterait ici 50 cents par volumeN’ayant pas encore assez l’habitude d’Ecrire en Anglais, J’ose compter, Monsieur, sur votre indulgence pour me pardonner d’avoir employé la langue de mon Pays, avec la certitude qu’elle vous est familière.J’ai l’honneur d’etre avec le plus profond respect,De Votre Excellence,le très humble et très obéissant ServiteurHenry Guegan Editors’ Translation
              Sir,
              Baltimore,
                September 9, 1820.
            It is only today that I have had the honor of receiving your letters dated August 27th and September 3rd; by replying at once, I am hoping to make up for a delay caused by my absence from Baltimore.According to the dispositions of your honored letter of the 27th, I will send to you:Stephani Thesaurus linguae Graecae 5 vol. fol. vel. Bound.I did not think that one of my Greek or Latin catalogues would reach you before the typographical error of 28 D. instead of 38 was fixed, the price of this book being 300 francs in Paris.  I cannot without too great a loss sell it at less than $38, that is to say at almost two thirds of its value.  I will ship it to you, convinced that the merit of this book will make it acceptable to you even at that price.You will also have,Vossius Etymologicon Lingua Latinæ fo. Bound 4Longinus in Greek, with the English translation, printed in Baltimore. 
1880. price.
1.50I no longer have at my disposal  Persoon Synopsis Plantarum and Xenophon, Leipzic Complete Edition in 5 vol. in –18, without notes, nor the Latin version, but it won’t be long until I receive these two books again.I will take the liberty to enclose to the package a catalogue of the rarest Greek and Latin books (prices included) printed in Germany and in France, which can be found in the Paris bookstore with which I am in direct contact ; I will also enclose a complete list of the Classics that compose my current collection.Regarding payment, it will be made at your pleasure after reception and verification of the books that not only will have to arrive to you in good shape, but also will have to be the ones stipulated in your order.Here are the exact titles requested by your letter dated September 1st, to inform you about the Patres Groeci, Patres Latini Editions.Patrum Sanctotum Groecorum Opera polemica ; A. Justini, (S.) Clementis Alexandrini (S.) Origenis ; ad Edition.  Parisiensis.  recusa, groeca et latine ; ed. Oberthür.  Wirceburg.  1777 - - 1794.  21 Vol. in 8o  45 D./Patrum (SS.) Latinorum Opera Omnia ; ed. Oberthür.  Wirceburg.  1780/  13 Vol. in 8o  28 D./This collection includes :Q.  Septinii florentis Tertulliani Opera omnia2 vol.S.	 Coecilii Cypriani Opera omina (acced. varia variorum opera)M.  Minuccii felicis Octovius2.Arnobii Afri adversus Gentes libri VII ; et Julii firmicii
materni de Errore profanarum Religiorum libellus
1.Lucii Coecilii firmiani Lactantii Opera omnia2.S.  Hilarii Opera omnia4.J.	Optati Afri de Schismate Donastitorum libri VII et Alia huc 
pertinentia vetera monumenta	
2.13The two books mentioned above are bound ; a good binding would cost 50 cents per volume here.Not having yet acquired the habit of writing in English, I dare count, Sir, on your indulgence to forgive me for having used the language of my country, with the certainty that it is familiar to you.I have the honor to be, with the most profound respect,of your Excellency,The very humble and very obedient ServantHenry Guegan